Exhibit 10.2

 

CARTXPRESS BIO, INC.

 

VOTING AGREEMENT

 

THIS VOTING AGREEMENT is made and entered into as of this 1st day of January,
2019 by and among CARTXpress Bio, Inc., a Delaware corporation (the “Company”),
and each holder of the Company’s Common Stock, $0.001 par value per share
(“Common Stock”), listed on Schedule A (together with any subsequent investors
or transferees who become parties hereto as “Stockholders” pursuant to
Subsections 5.1(a) or 5.2 below, the “Stockholders”).

 

RECITALS

 

 

A.

On the date hereof, the Company, ThermoGenesis Corp., a Delaware corporation
(“ThermoGenesis”), Cesca Therapeutics Inc., a Delaware corporation and the
majority stockholder of ThermoGenesis, Bay City Capital Fund V, L.P. and Bay
City Capital Fund V Co-Investment Fund, L.P. (together, “Bay City Capital”)
entered into a Reorganization and Share Exchange Agreement pursuant to which
such parties agreed to effect a reorganization of ThermoGenesis (the
“Reorganization”).

 

 

B.

Pursuant to the Reorganization, Bay City Capital acquired an aggregate of
2,000,000 shares of Common Stock from ThermoGenesis in exchange for its stock in
ThermoGenesis, and ThermoGenesis retained 8,000,000 shares of Common Stock.

 

 

C.

In connection with the Reorganization, the parties desire to provide the
Stockholders with the right, among other rights, to designate the election of
certain members of the board of directors of the Company (the “Board”) in
accordance with the terms of this Agreement.

 

 

D.

The parties also desire to enter into this Agreement to set forth their
agreements and understandings with respect to how shares of the Company’s
capital stock held by them will be voted on, or tendered in connection with, an
acquisition of the Company.

 

NOW, THEREFORE, the parties agree as follows:

 

1.          Voting Provisions Regarding Board of Directors.

 

1.1     Size of the Board. Each Stockholder agrees to vote, or cause to be
voted, all Shares (as defined below) owned by such Stockholder, or over which
such Stockholder has voting control, from time to time and at all times, in
whatever manner as shall be necessary to ensure that the size of the Board shall
be set and remain at five (5) directors. For purposes of this Agreement, the
term “Shares” shall mean and include any securities of the Company the holders
of which are entitled to vote for members of the Board, including without
limitation, all shares of Common Stock, by whatever name called, now owned or
subsequently acquired by a Stockholder, however acquired, whether through stock
splits, stock dividends, reclassifications, recapitalizations, similar events or
otherwise.

 

1.2     Board Composition. Each Stockholder agrees to vote, or cause to be
voted, all Shares owned by such Stockholder, or over which such Stockholder has
voting control, from time to time and at all times, in whatever manner as shall
be necessary to ensure that at each annual or special meeting of stockholders at
which an election of directors is held or pursuant to any written consent of the
stockholders, the following persons shall be elected to the Board:

 

 

--------------------------------------------------------------------------------

 

 

(a)     One person designated by Bay City Capital Fund V, L.P. or its Affiliates
(the “Bay City Designee”), for so long as Bay City Capital or its Affiliates
owns at least five percent (5%) of the Company’s outstanding Common Stock, which
individual shall initially be Carl Goldfischer.

 

(b)     Two individuals designated by ThermoGenesis (the “ThermoGenesis
Designees”), which individuals shall initially be Chris Xu and Haihong Zhu;
provided, however, that ThermoGenesis shall be entitled to designate only one
ThermoGenesis Designee from and after such time as ThermoGenesis, together with
its Affiliates, ceases to own at least thirty percent (30%) of the Company’s
Common Stock (on an as-converted basis).

 

(c)     One individual who qualifies as an “independent director” under Rule
5605 of The NASDAQ Marketplace Rules and who is an industry expert, to be
designated by ThermoGenesis as soon as practicable after the date hereof.

 

(d)     One individual who qualifies as an “independent director” under Rule
5605 of The NASDAQ Marketplace Rules and who is an industry expert, designated
by Bay City Capital Fund V, L.P. or its Affiliates as soon as practicable after
the date hereof, for so long as Bay City Capital or its Affiliates owns at least
five percent (5%) of the Company’s outstanding Common Stock; provided, however,
that any replacement for such initial designee shall be subject to the approval
of ThermoGenesis, which approval will not be unreasonably withheld.

 

To the extent that any of clauses (a) through (d) above shall not be applicable,
any member of the Board who would otherwise have been designated in accordance
with the terms thereof shall instead be voted upon by all the stockholders of
the Company entitled to vote thereon in accordance with, and pursuant to, the
Certificate of Incorporation of the Company, as may be amended, restated or
otherwise modified from time to time (the “Certificate of Incorporation”).

 

For purposes of this Agreement, an individual, firm, corporation, partnership,
association, limited liability company, trust or any other entity (collectively,
a “Person”) shall be deemed an “Affiliate” of another Person who, directly or
indirectly, controls, is controlled by or is under common control with such
Person, including, without limitation, any general partner, managing member,
officer or director of such Person or any venture capital fund now or hereafter
existing that is controlled by one or more general partners or managing members
of, or shares the same management company with, such Person.

 

1.3     Failure to Designate a Board Member. In the absence of any designation
from the Persons or groups with the right to designate a director as specified
above, the director previously designated by them and then serving shall be
reelected if still eligible to serve as provided herein.

 

1.4     Removal of Board Members. Each Stockholder also agrees to vote, or cause
to be voted, all Shares owned by such Stockholder, or over which such
Stockholder has voting control, from time to time and at all times, in whatever
manner as shall be necessary to ensure that:

 

2

--------------------------------------------------------------------------------

 

 

(a)     no director elected pursuant to Subsections 1.2 or 1.4 of this Agreement
may be removed from office other than for cause unless (i) such removal is
directed or approved by the affirmative vote of the Person entitled under
Subsection 1.2 to designate that director or (ii) the Person(s) originally
entitled to designate or approve such director pursuant to Subsection 1.2 is no
longer so entitled to designate or approve such director;

 

(b)     any vacancies created by the resignation, removal or death of a director
elected pursuant to Subsections 1.2 or 1.4 shall be filled pursuant to the
provisions of this Section 1; and

 

(c)     upon the request of any party entitled to designate a director as
provided in Subsections 1.2(a), 1.2(b), 1.2(c) or 1.2(d) to remove such
director, such director shall be removed.

 

All Stockholders agree to execute any written consents required to perform the
obligations of this Agreement, and the Company agrees at the request of any
party entitled to designate directors to call a special meeting of stockholders
for the purpose of electing directors.

 

1.5     No Liability for Election of Recommended Directors. No Stockholder, nor
any Affiliate of any Stockholder, shall have any liability as a result of
designating a person for election as a director for any act or omission by such
designated person in his or her capacity as a director of the Company, nor shall
any Stockholder have any liability as a result of voting for any such designee
in accordance with the provisions of this Agreement.

 

1.6     No “Bad Actor” Designees. Each Person with the right to designate or
participate in the designation of a director as specified above hereby
represents and warrants to the Company that, to such Person’s knowledge, none of
the “bad actor” disqualifying events described in Rule 506(d)(1)(i)-(viii)
promulgated under the Securities Act of 1933, as amended (the “Securities Act”)
(each, a “Disqualification Event”), is applicable to such Person’s initial
designee named above except, if applicable, for a Disqualification Event as to
which Rule 506(d)(2)(ii) or (iii) or (d)(3) is applicable. Any director designee
to whom any Disqualification Event is applicable, except for a Disqualification
Event as to which Rule 506(d)(2)(ii) or (iii) or (d)(3) is applicable, is
hereinafter referred to as a “Disqualified Designee”. Each Person with the right
to designate or participate in the designation of a director as specified above
hereby covenants and agrees (A) not to designate or participate in the
designation of any director designee who, to such Person’s knowledge, is a
Disqualified Designee and (B) that in the event such Person becomes aware that
any individual previously designated by any such Person is or has become a
Disqualified Designee, such Person shall as promptly as practicable take such
actions as are necessary to remove such Disqualified Designee from the Board and
designate a replacement designee who is not a Disqualified Designee.

 

3

--------------------------------------------------------------------------------

 

 

2.           Drag-Along Right.

 

2.1     Definitions. A “Sale of the Company” shall mean either: (a) a
transaction or series of related transactions in which a Person, or a group of
related Persons, acquires from stockholders of the Company shares representing
more than fifty percent (50%) of the outstanding voting power of the Company (a
“Stock Sale”); or (b) a transaction that qualifies as a “Deemed Liquidation
Event” as defined in the Certificate of Incorporation.

 

2.2     Actions to be Taken. In the event that (i) the holders of at least
eighty-five percent (85%) of the shares of Common Stock then issued (the
“Selling Stockholders”) and (ii) the Board of Directors approve a Sale of the
Company in writing, specifying that this Section 2 shall apply to such
transaction, then each Stockholder and the Company hereby agree:

 

(a)     if such transaction requires stockholder approval, with respect to all
Shares that such Stockholder owns or over which such Stockholder otherwise
exercises voting power, to vote (in person, by proxy or by action by written
consent, as applicable) all Shares in favor of, and adopt, such Sale of the
Company (together with any related amendment to the Certificate of Incorporation
required in order to implement such Sale of the Company) and to vote in
opposition to any and all other proposals that could delay or impair the ability
of the Company to consummate such Sale of the Company;

 

(b)     if such transaction is a Stock Sale, to sell the same proportion of
shares of capital stock of the Company beneficially held by such Stockholder as
is being sold by the Selling Stockholders to the Person to whom the Selling
Stockholders propose to sell their Shares, and, except as permitted in
Subsection 2.3 below, on the same terms and conditions as the Selling
Stockholders;

 

(c)     to execute and deliver all related documentation and take such other
action in support of the Sale of the Company as shall reasonably be requested by
the Company or the Selling Stockholders in order to carry out the terms and
provision of this Section 2, including without limitation executing and
delivering instruments of conveyance and transfer, and any purchase agreement,
merger agreement, indemnity agreement, escrow agreement, consent, waiver,
governmental filing, share certificates duly endorsed for transfer (free and
clear of impermissible liens, claims and encumbrances) and any similar or
related documents;

 

(d)     not to deposit, and to cause their Affiliates not to deposit, except as
provided in this Agreement, any Shares of the Company owned by such party or
Affiliate in a voting trust or subject any Shares to any arrangement or
agreement with respect to the voting of such Shares, unless specifically
requested to do so by the acquiror in connection with the Sale of the Company;

 

(e)     to refrain from exercising any dissenters’ rights or rights of appraisal
under applicable law at any time with respect to such Sale of the Company;

 

(f)     if the consideration to be paid in exchange for the Shares pursuant to
this Section 2 includes any securities and due receipt thereof by any
Stockholder would require under applicable law (x) the registration or
qualification of such securities or of any person as a broker or dealer or agent
with respect to such securities or (y) the provision to any Stockholder of any
information other than such information as a prudent issuer would generally
furnish in an offering made solely to “accredited investors” as defined in
Regulation D promulgated under the Securities Act, the Company may cause to be
paid to any such Stockholder in lieu thereof, against surrender of the Shares
which would have otherwise been sold by such Stockholder, an amount in cash
equal to the fair value (as determined in good faith by the Company) of the
securities which such Stockholder would otherwise receive as of the date of the
issuance of such securities in exchange for the Shares; and

 

4

--------------------------------------------------------------------------------

 

 

(g)     in the event that the Selling Stockholders, in connection with such Sale
of the Company, appoint a stockholder representative (the “Stockholder
Representative”) with respect to matters affecting the Stockholders under the
applicable definitive transaction agreements following consummation of such Sale
of the Company, (x) to consent to (i) the appointment of such Stockholder
Representative, (ii) the establishment of any applicable escrow, expense or
similar fund in connection with any indemnification or similar obligations, and
(iii) the payment of such Stockholder’s pro rata portion (from the applicable
escrow or expense fund or otherwise) of any and all reasonable fees and expenses
to such Stockholder Representative in connection with such Stockholder
Representative’s services and duties in connection with such Sale of the Company
and its related service as the representative of the Stockholders, and (y) not
to assert any claim or commence any suit against the Stockholder Representative
or any other Stockholder with respect to any action or inaction taken or failed
to be taken by the Stockholder Representative in connection with its service as
the Stockholder Representative, absent fraud or willful misconduct.

 

2.3     Exceptions. Notwithstanding the foregoing, a Stockholder will not be
required to comply with Subsection 2.1 above in connection with any proposed
Sale of the Company (the “Proposed Sale”) unless:

 

(a)     any representations and warranties to be made by such Stockholder in
connection with the Proposed Sale are limited to representations and warranties
related to authority, ownership and the ability to convey title to such Shares,
including but not limited to representations and warranties that (i) the
Stockholder holds all right, title and interest in and to the Shares such
Stockholder purports to hold, free and clear of all liens and encumbrances, (ii)
the obligations of the Stockholder in connection with the transaction have been
duly authorized, if applicable, (iii) the documents to be entered into by the
Stockholder have been duly executed by the Stockholder and delivered to the
acquirer and are enforceable against the Stockholder in accordance with their
respective terms and (iv) neither the execution and delivery of documents to be
entered into in connection with the transaction, nor the performance of the
Stockholder’s obligations thereunder, will cause a breach or violation of the
terms of any agreement, law or judgment, order or decree of any court or
governmental agency;

 

(b)     the Stockholder shall not be liable for the inaccuracy of any
representation or warranty made by any other Person in connection with the
Proposed Sale, other than the Company (except to the extent that funds may be
paid out of an escrow established to cover breach of representations, warranties
and covenants of the Company as well as breach by any stockholder of any of
identical representations, warranties and covenants provided by all
stockholders);

 

5

--------------------------------------------------------------------------------

 

 

(c)     the liability for indemnification, if any, of such Stockholder in the
Proposed Sale and for the inaccuracy of any representations and warranties made
by the Company or its Stockholders in connection with such Proposed Sale, is
several and not joint with any other Person (except to the extent that funds may
be paid out of an escrow established to cover breach of representations,
warranties and covenants of the Company as well as breach by any stockholder of
any of identical representations, warranties and covenants provided by all
stockholders), and is pro rata in proportion to, and does not exceed, the amount
of consideration paid to such Stockholder in connection with such Proposed Sale;
and

 

(d)     upon the consummation of the Proposed Sale, (i) each holder of each
class or series of the Company’s stock will receive the same form of
consideration for their shares of such class or series as is received by other
holders in respect of their shares of such same class or series of stock, and
(ii) each holder of Common Stock will receive the same amount of consideration
per share of Common Stock as is received by other holders in respect of their
shares of Common Stock; provided, however, that, notwithstanding the foregoing,
if the consideration to be paid in exchange for the Stockholder Shares pursuant
to this Subsection 2.3(d) includes any securities and due receipt thereof by any
Stockholder would require under applicable law (x) the registration or
qualification of such securities or of any person as a broker or dealer or agent
with respect to such securities or (y) the provision to any Stockholder of any
information other than such information as a prudent issuer would generally
furnish in an offering made solely to “accredited investors” as defined in
Regulation D promulgated under the Securities Act, the Company may cause to be
paid to any such Stockholder in lieu thereof, against surrender of the
Stockholder Shares which would have otherwise been sold by such Stockholder, an
amount in cash equal to the fair value (as determined in good faith by the
Company) of the securities which such Stockholder would otherwise receive as of
the date of the issuance of such securities in exchange for the Stockholder
Shares.

 

2.4     Restrictions on Sales of Control of the Company. No Stockholder shall be
a party to any Stock Sale unless all holders of Common Stock are allowed to
participate in such transaction and the consideration received pursuant to such
transaction is allocated among the parties thereto pro rata based on the number
of shares of Common Stock held by such parties, unless the holders of at least
eighty-five percent (85%) of the Common Stock elect otherwise by written notice
given to the Company at least ten (10) days prior to the effective date of any
such transaction or series of related transactions.

 

3.           Remedies.

 

3.1     Covenants of the Company. The Company agrees to use its best efforts,
within the requirements of applicable law, to ensure that the rights granted
under this Agreement are effective and that the parties enjoy the benefits of
this Agreement. Such actions include, without limitation, the use of the
Company’s best efforts to cause the nomination and election of the directors as
provided in this Agreement.

 

6

--------------------------------------------------------------------------------

 

 

3.2     Irrevocable Proxy and Power of Attorney. Each party to this Agreement
hereby constitutes and appoints as the proxies of the party and hereby grants a
power of attorney to the President of the Company, and a designee of the Selling
Stockholders, and each of them, with full power of substitution, with respect to
the matters set forth herein, including without limitation, election of persons
as members of the Board in accordance with Section 1 hereto and votes regarding
any Sale of the Company pursuant to Section 2 hereof, and hereby authorizes each
of them to represent and to vote, if and only if the party (i) fails to vote or
(ii) attempts to vote (whether by proxy, in person or by written consent) in a
manner which is inconsistent with the terms of this Agreement, all of such
party’s Shares in favor of the election of persons as members of the Board
determined pursuant to and in accordance with the terms and provisions of
Section 1 of this Agreement or to take any action necessary to effect a Sale of
the Company pursuant to and in accordance with Section 2 of this Agreement. Each
of the proxy and power of attorney granted pursuant to the immediately preceding
sentence is given in consideration of the agreements and covenants of the
Company and the parties in connection with the transactions contemplated by this
Agreement and, as such, each is coupled with an interest and shall be
irrevocable unless and until this Agreement terminates or expires pursuant to
Section 4 hereof. Each party hereto hereby revokes any and all previous proxies
or powers of attorney with respect to the Shares and shall not hereafter, unless
and until this Agreement terminates or expires pursuant to Section 4 hereof,
purport to grant any other proxy or power of attorney with respect to any of the
Shares, deposit any of the Shares into a voting trust or enter into any
agreement (other than this Agreement), arrangement or understanding with any
person, directly or indirectly, to vote, grant any proxy or give instructions
with respect to the voting of any of the Shares, in each case, with respect to
any of the matters set forth herein.

 

3.3     Specific Enforcement. Each party acknowledges and agrees that each party
hereto will be irreparably damaged in the event any of the provisions of this
Agreement are not performed by the parties in accordance with their specific
terms or are otherwise breached. Accordingly, it is agreed that each of the
Company and the Stockholders shall be entitled to an injunction to prevent
breaches of this Agreement, and to specific enforcement of this Agreement and
its terms and provisions in any action instituted in any court of the United
States or any state having subject matter jurisdiction.

 

3.4     Remedies Cumulative. All remedies, either under this Agreement or by law
or otherwise afforded to any party, shall be cumulative and not alternative.

 

4.           Term. This Agreement shall be effective as of the date hereof and
shall continue in effect until and shall terminate upon the earliest to occur of
(a) a Qualified Public Offering; (b) a Qualified Merger (as such terms are
defined in the Investors’ Rights Agreement, of even date herewith, among the
Company and each of the investors listed on Schedule A thereto), or (c) the date
on which Bay City Capital and its Affiliates, taken together, cease to own at
least five percent (5%) of the outstanding shares of Common Stock; provided that
the provisions of Section 2 hereof will continue after the closing of any Sale
of the Company to the extent necessary to enforce the provisions of Section 2
with respect to such Sale of the Company.

 

7

--------------------------------------------------------------------------------

 

 

5.           Miscellaneous.

 

5.1     Additional Parties.

 

(a)     Notwithstanding anything to the contrary contained herein, if the
Company issues additional shares of Common Stock after the date hereof, as a
condition to the issuance of such shares the Company shall require that any
purchaser of shares of Common Stock become a party to this Agreement by
executing and delivering (i) the Adoption Agreement attached to this Agreement
as Exhibit A, or (ii) a counterpart signature page hereto agreeing to be bound
by and subject to the terms of this Agreement as a Stockholder hereunder. Each
such person shall thereafter be deemed a Stockholder for all purposes under this
Agreement.

 

(b)     In the event that after the date of this Agreement, the Company enters
into an agreement with any Person to issue shares of capital stock to such
Person (other than to a purchaser of Common Stock described in Subsection 5.1(a)
above), then, the Company shall cause such Person, as a condition precedent to
entering into such agreement, to become a party to this Agreement by executing
an Adoption Agreement in the form attached hereto as Exhibit A, agreeing to be
bound by and subject to the terms of this Agreement as a Stockholder and
thereafter such person shall be deemed a Stockholder for all purposes under this
Agreement.

 

5.2     Transfers. Each transferee or assignee of any Shares subject to this
Agreement shall continue to be subject to the terms hereof, and, as a condition
precedent to the Company’s recognizing such transfer, each transferee or
assignee shall agree in writing to be subject to each of the terms of this
Agreement by executing and delivering an Adoption Agreement substantially in the
form attached hereto as Exhibit A. Upon the execution and delivery of an
Adoption Agreement by any transferee, such transferee shall be deemed to be a
party hereto as if such transferee were the transferor and such transferee’s
signature appeared on the signature pages of this Agreement and shall be deemed
to be a Stockholder. The Company shall not permit the transfer of the Shares
subject to this Agreement on its books or issue a new certificate representing
any such Shares unless and until such transferee shall have complied with the
terms of this Subsection 5.2. Each certificate representing the Shares subject
to this Agreement if issued on or after the date of this Agreement shall be
endorsed by the Company with the legend set forth in Subsection 5.12.

 

5.3     Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

5.4     Governing Law. This Agreement shall be governed by the internal law of
the State of Delaware.

 

5.5     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf) or other transmission
method and any counterpart so delivered shall be deemed to have been duly and
validly delivered and be valid and effective for all purposes.

 

8

--------------------------------------------------------------------------------

 

 

5.6     Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

5.7     Notices. All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given upon
the earlier of actual receipt or: (a) personal delivery to the party to be
notified, (b) when sent, if sent by electronic mail or facsimile during normal
business hours of the recipient, and if not sent during normal business hours,
then on the recipient’s next business day, (c) five (5) days after having been
sent by registered or certified mail, return receipt requested, postage prepaid,
or (d) one (1) business day after the business day of deposit with a nationally
recognized overnight courier, freight prepaid, specifying next business day
delivery, with written verification of receipt. All communications shall be sent
to the respective parties at their address as set forth on Schedule A hereto, or
to such email address, facsimile number or address as subsequently modified by
written notice given in accordance with this Subsection 5.7. If notice is given
to the Company or ThermoGenesis, a copy shall also be sent to:     

 

Foley & Lardner LLP

100 North Tampa Street, Suite 2700

Tampa, Florida 33602-5810

Attention: Curt Creely

Email: ccreely@foley.com

Facsimile: (813) 221-4210

 

and if notice is given to Stockholders, a copy shall also be given to:

 

Stradling Yocca Carlson & Rauth

660 Newport Center Drive, Suite 1600

Newport Beach, CA 92660

Attention: Michael L. Lawhead

Email: mlawhead@sycr.com

Facsimile: (949) 725-5277

 

5.8     Consent Required to Amend, Terminate or Waive. This Agreement may be
amended or terminated and the observance of any term hereof may be waived
(either generally or in a particular instance and either retroactively or
prospectively) only by a written instrument executed by (a) the Company and (b)
the holders of at least eighty-five percent (85%) of the shares of Common Stock
issued and outstanding. Notwithstanding the foregoing:

 

(a)     this Agreement may not be amended or terminated and the observance of
any term of this Agreement may not be waived with respect to any Stockholder
without the written consent of such Stockholder unless such amendment,
termination or waiver applies to all Stockholders, as the case may be, in the
same fashion;

 

(b)     any provision hereof may be waived by the waiving party on such party’s
own behalf, without the consent of any other party; and

 

(c)     Subsections 1.2(a) and 1.2(d) of this Agreement shall not be amended or
waived without the written consent of Bay City Capital Fund V, L.P. and
Subsections 1.2(b) and 1.2(c) of this Agreement shall not be amended or waived
without the written consent of ThermoGenesis.

 

9

--------------------------------------------------------------------------------

 

 

The Company shall give prompt written notice of any amendment, termination or
waiver hereunder to any party that did not consent in writing thereto. Any
amendment, termination or waiver effected in accordance with this Subsection 5.8
shall be binding on each party and all of such party’s successors and permitted
assigns, whether or not any such party, successor or assignee entered into or
approved such amendment, termination or waiver. For purposes of this Subsection
5.8, the requirement of a written instrument may be satisfied in the form of an
action by written consent of the Stockholders circulated by the Company and
executed by the Stockholder parties specified, whether or not such action by
written consent makes explicit reference to the terms of this Agreement.

 

5.9     Delays or Omissions. No delay or omission to exercise any right, power
or remedy accruing to any party under this Agreement, upon any breach or default
of any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default previously or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

 

5.10     Severability. The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision.

 

5.11     Entire Agreement. This Agreement (including the Exhibits hereto)
constitutes the full and entire understanding and agreement between the parties
with respect to the subject matter hereof, and any other written or oral
agreement relating to the subject matter hereof existing between the parties is
expressly canceled.

 

5.12     Legend on Share Certificates. Each certificate representing any Shares
issued after the date hereof shall be endorsed by the Company with a legend
reading substantially as follows:

 

“THE SHARES EVIDENCED HEREBY ARE SUBJECT TO A VOTING AGREEMENT, AS MAY BE
AMENDED FROM TIME TO TIME, (A COPY OF WHICH MAY BE OBTAINED UPON WRITTEN REQUEST
FROM THE COMPANY), AND BY ACCEPTING ANY INTEREST IN SUCH SHARES THE PERSON
ACCEPTING SUCH INTEREST SHALL BE DEEMED TO AGREE TO AND SHALL BECOME BOUND BY
ALL THE PROVISIONS OF THAT VOTING AGREEMENT, INCLUDING CERTAIN RESTRICTIONS ON
TRANSFER AND OWNERSHIP SET FORTH THEREIN.”

 

10

--------------------------------------------------------------------------------

 

 

The Company, by its execution of this Agreement, agrees that it will cause the
certificates evidencing the Shares issued after the date hereof to bear the
legend required by this Subsection 5.12, and it shall supply, free of charge, a
copy of this Agreement to any holder of a certificate evidencing Shares upon
written request from such holder to the Company at its principal office. The
parties to this Agreement do hereby agree that the failure to cause the
certificates evidencing the Shares to bear the legend required by this
Subsection 5.12 and/or the failure of the Company to supply, free of charge, a
copy of this Agreement as provided hereunder shall not affect the validity or
enforcement of this Agreement.

 

5.13     Stock Splits, Stock Dividends, etc. In the event of any issuance of
Shares of the Company’s voting securities hereafter to any of the Stockholders
(including, without limitation, in connection with any stock split, stock
dividend, recapitalization, reorganization, or the like), such Shares shall
become subject to this Agreement and shall be endorsed with the legend set forth
in Subsection 5.12.

 

5.14     Manner of Voting. The voting of Shares pursuant to this Agreement may
be effected in person, by proxy, by written consent or in any other manner
permitted by applicable law. For the avoidance of doubt, voting of the Shares
pursuant to the Agreement need not make explicit reference to the terms of this
Agreement.

 

5.15     Further Assurances. At any time or from time to time after the date
hereof, the parties agree to cooperate with each other, and at the request of
any other party, to execute and deliver any further instruments or documents and
to take all such further action as the other party may reasonably request in
order to evidence or effectuate the consummation of the transactions
contemplated hereby and to otherwise carry out the intent of the parties
hereunder.

 

5.16     Jurisdiction; Venue. With respect to any disputes arising out of or
related to this Agreement, the parties consent to the non-exclusive jurisdiction
of, and venue in, the state courts in San Francisco County in the State of
California (or in the event of federal jurisdiction, the courts of Northern
District of California).

 

5.17     Costs of Enforcement. If any party to this Agreement seeks to enforce
its rights under this Agreement by legal proceedings, the non-prevailing party
shall pay all costs and expenses incurred by the prevailing party, including,
without limitation, all reasonable attorneys’ fees.

 

5.18     Aggregation of Stock. All Shares held or acquired by a Stockholder
and/or its Affiliates shall be aggregated together for the purpose of
determining the availability of any rights under this Agreement, and such
Affiliates may apportion such rights as among themselves in any manner they deem
appropriate.

 

5.19     Spousal Consent. If any individual Stockholder is married on the date
of this Agreement, such Stockholder’s spouse shall execute and deliver to the
Company a consent of spouse in the form of Exhibit B hereto (“Consent of
Spouse”), effective on the date hereof. Notwithstanding the execution and
delivery thereof, such consent shall not be deemed to confer or convey to the
spouse any rights in such Stockholder’s Shares that do not otherwise exist by
operation of law or the agreement of the parties. If any individual Stockholder
should marry or remarry subsequent to the date of this Agreement, such
Stockholder shall within thirty (30) days thereafter obtain his/her new spouse’s
acknowledgement of and consent to the existence and binding effect of all
restrictions contained in this Agreement by causing such spouse to execute and
deliver a Consent of Spouse acknowledging the restrictions and obligations
contained in this Agreement and agreeing and consenting to the same.

 

11

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Voting Agreement as of the
date first written above.

 

COMPANY:

 

CARTXpress bio, Inc.

 

By: /s/ Haihong Zhu

Name:   Haihong Zhu

Title:     President

 

 

[Signature Page to Voting Agreement]

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Voting Agreement as of the
date first written above.

 

 

STOCKHOLDERS:

 

BAY CITY CAPITAL FUND V, L.P.

 

By:     Bay City Capital Management V LLC

Its:     General Partner

 

By:     Bay City Capital LLC

Its:     Manager

 

By:     /s/ Carl Goldfischer

Name:   Carl Goldfischer

Title:     MD

 

Address:

 

Bay City Capital LLC

750 Battery Street, Suite 400

San Francisco, CA 94111

 

Bay City Capital Fund V Co-Investment Fund, L.P.

 

By:     Bay City Capital Management V LLC

Its:     General Partner

 

By:     Bay City Capital LLC

Its:     Manager

 

By:     /s/ Carl Goldfischer

Name:   Carl Goldfischer

Title:     MD

 

Address:

 

Bay City Capital LLC

750 Battery Street, Suite 400

San Francisco, CA 94111

 

 

[Signature Page to Voting Agreement]

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Voting Agreement as of the
date first written above.

 

STOCKHOLDER:

 

THERMOGENESIS CORP.

 

By: /s/ Haihong Zhu

Haihong Zhu

President

 

Address:

 

ThermoGenesis Corp.

2711 Citrus Road

Rancho Cordova, California 95742

 

[Signature Page to Voting Agreement]

--------------------------------------------------------------------------------

 

 

SCHEDULE A

 

STOCKHOLDERS

 

Name and Address

Number of Shares Held

 

Bay City Capital Fund V, L.P.

Bay City Capital LLC

750 Battery Street, Suite 400

San Francisco, CA 94111

 

 

1,962,600

 

Bay City Capital Fund V Co-Investment Fund, L.P.

Bay City Capital LLC

750 Battery Street, Suite 400

San Francisco, CA 94111

 

 

37,400

 

ThermoGenesis Corp.

2711 Citrus Road

Rancho Cordova, California 95742

 

 

8,000,000

 

 

[Schedule A to Voting Agreement]

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

ADOPTION AGREEMENT

 

This Adoption Agreement (“Adoption Agreement”) is executed on
___________________, 20__, by the undersigned (the “Holder”) pursuant to the
terms of that certain Voting Agreement dated as of January 1, 2019 (the
“Agreement”), by and among the Company and certain of its Stockholders, as such
Agreement may be amended or amended and restated hereafter. Capitalized terms
used but not defined in this Adoption Agreement shall have the respective
meanings ascribed to such terms in the Agreement. By the execution of this
Adoption Agreement, the Holder agrees as follows.

 

1.1     Acknowledgement. Holder acknowledges that Holder is acquiring certain
shares of the capital stock of the Company (the “Stock”), for one of the
following reasons (Check the correct box):

 

 

☐

as a transferee of Shares from a party in such party’s capacity as a
“Stockholder” bound by the Agreement, and after such transfer, Holder shall be
considered a “Stockholder” for all purposes of the Agreement.

 

 

☐

as a new Stockholder in accordance with Subsection 5.1(a) of the Agreement, in
which case Holder will be a “Stockholder” for all purposes of the Agreement.

 

 

☐

in accordance with Subsection 5.1(b) of the Agreement, as a new party who is not
a new Stockholder, in which case Holder will be a “Stockholder” for all purposes
of the Agreement.

 

1.2     Agreement. Holder hereby (a) agrees that the Stock, and any other shares
of capital stock or securities required by the Agreement to be bound thereby,
shall be bound by and subject to the terms of the Agreement and (b) adopts the
Agreement with the same force and effect as if Holder were originally a party
thereto.

 

1.3     Notice. Any notice required or permitted by the Agreement shall be given
to Holder at the address or facsimile number listed below Holder’s signature
hereto.

 

HOLDER:                                                              ACCEPTED
AND AGREED:       By:                                                           
               CARTXpress bio, Inc. Name and Title of Signatory          
Address:                                                                  By:  
                                                                                
                                                          Title:                
                                           Facsimile Number:                    
                             

     

[Exhibit A to Voting Agreement]

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

CONSENT OF SPOUSE

 

I, ____________________, spouse of ______________, acknowledge that I have read
the Voting Agreement, dated as of January 1, 2019, to which this Consent is
attached as Exhibit B (the “Agreement”), and that I know the contents of the
Agreement. I am aware that the Agreement contains provisions regarding the
voting and transfer of shares of capital stock of the Company that my spouse may
own, including any interest I might have therein.

 

I hereby agree that my interest, if any, in any shares of capital stock of the
Company subject to the Agreement shall be irrevocably bound by the Agreement and
further understand and agree that any community property interest I may have in
such shares of capital stock of the Company shall be similarly bound by the
Agreement.

 

I am aware that the legal, financial and related matters contained in the
Agreement are complex and that I am free to seek independent professional
guidance or counsel with respect to this Consent. I have either sought such
guidance or counsel or determined after reviewing the Agreement carefully that I
will waive such right.

 

Dated as of the __ day of _________, 20___.

 

                                                                         

Signature

 

                                                                         

Print Name

 

 

 

 

 

[Exhibit B to Voting Agreement]

 